NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ROSARIO A. FIORANI, Jr.,                         No. 10-15810

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02373-GMS

  v.
                                                 MEMORANDUM *
SETH BERENZWEIG, individually and in
his official capacity: Agent (s) for Lowry,
EAI and ES, et al; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Rosario A. Fiorani, Jr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants conspired to

deprive him of his constitutional rights by making false representations about him,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jailing him, and enforcing an injunction against him, among other things, in order

to conceal a real estate fraud scheme. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo dismissals for lack of personal jurisdiction, Boschetto

v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008), and on the basis of judicial

immunity, Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004).

We affirm in part, vacate in part, and remand.

      The district court properly dismissed the claims against defendants

Berenzweig and Smith because Fiorani failed to allege that these defendants had

sufficient contacts with Arizona to provide the court with personal jurisdiction over

them. See Boschetto, 539 F.3d at 1015-16 (setting forth the due process

requirement of “minimum contacts” and the three-part test for establishing specific

jurisdiction); Davis v. Metro Prods., Inc., 885 F.2d 515, 520 (9th Cir. 1989)

(Arizona’s long-arm statute permits the exercise of personal jurisdiction provided

that it comports with due process).

      The district court properly dismissed the claims against defendant Herndon

on the basis of judicial immunity because Fiorani failed to allege facts showing

that Herndon took non-judicial actions against him, or that his judicial actions were

taken in complete absence of all jurisdiction. See 28 U.S.C. § 1915(e)(2)(B); Meek

v. Cnty. of Riverside, 183 F.3d 962, 965 (9th Cir. 1999) (explaining that “[a] judge


                                          2                                     10-15810
is not deprived of immunity because he takes actions which are in error, are done

maliciously, or are in excess of his authority[,]” and setting forth the two

exceptions to judicial immunity).

      The district court did not abuse its discretion in dismissing the claims against

the remaining defendants for failure to serve them with the summons and

complaint in a timely manner because Fiorani failed to show good cause. See Fed.

R. Civ. P. 4(m) (requiring service within 120 days after the complaint is filed);

Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511-12 (9th Cir. 2001) (setting

forth the standard of review and discussing factors to establish good cause).

      However, dismissals for failure to effect service and for lack of personal

jurisdiction must be without prejudice. See Fed. R. Civ. P. 4(m); Grigsby v. CMI

Corp., 765 F.2d 1369, 1372 n.5 (9th Cir. 1985). Accordingly, we vacate and

remand to the district court for the limited purpose of entering dismissal without

prejudice as to the claims dismissed on those bases.

      Fiorani’s remaining contentions are unpersuasive.

      Berenzweig’s “Motion to Dismiss,” filed as part of his Answering Brief, is

denied as moot.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.


                                           3                                    10-15810